Case: 21-147    Document: 25     Page: 1    Filed: 08/04/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  IN RE: APPLE INC.,
                         Petitioner
                  ______________________

                         2021-147
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00665-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

     Before REYNA, CHEN, and STOLL, Circuit Judges.
REYNA, Circuit Judge.
                        ORDER
     Koss Corporation filed the underlying patent infringe-
ment suit against Apple Inc. in the United States District
Court for the Western District of Texas. Apple maintains
its principal place of business in Cupertino, California, but
also has a large corporate campus in Austin, Texas. Apple
moved pursuant to 28 U.S.C. § 1404(a) to transfer the in-
fringement action to the United States District Court for
the Northern District of California. The district court de-
nied the motion. Apple filed this petition seeking a writ of
mandamus directing transfer.
Case: 21-147    Document: 25      Page: 2    Filed: 08/04/2021




2                                            IN RE: APPLE INC.




     The legal standard for mandamus relief is demanding.
A petitioner must establish, among other things, that the
right to mandamus relief is “clear and indisputable.”
Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 381 (2004)
(citation and internal quotation marks omitted). Under ap-
plicable Fifth Circuit law, district courts have “broad dis-
cretion in deciding whether to order a transfer.” In re
Volkswagen of Am., Inc., 545 F.3d 304, 311 (5th Cir. 2008)
(en banc) (citation and internal quotation marks omitted).
“[I]n no case will we replace a district court’s exercise of
discretion with our own; we review only for clear abuses of
discretion that produce patently erroneous results.” Id. at
312. Accordingly, where a decision applies transfer rules,
we must deny mandamus unless it is clear “that the facts
and circumstances are without any basis for a judgment of
discretion.” Id. at 312 n.7 (citation and internal quotation
marks omitted). Apple has not satisfied that exacting
standard here.
     The district court considered the convenience factors
and explained its reasoning at length. It noted that two
non-party potential witnesses reside in the Western Dis-
trict of Texas who were unwilling to travel to California to
testify, * Appx13, that Apple appeared to rely on a number
of employee witnesses within the transferee venue that
were not likely to be called at trial as well as employee wit-
nesses residing hundreds of miles outside of the transferee
venue, Appx17–18, and that one of the inventors was



    *   Although the district court suggested that it was
unlikely that one of these witnesses would end up testify-
ing at trial, it did not rule out that he has material infor-
mation relevant to this case, and Koss stated that he “has
already been an integral part of the litigation process, and
his involvement has only become more critical as the par-
ties delve into fact discovery post-Markman.” Resp. at 13
n.2.
Case: 21-147        Document: 25   Page: 3   Filed: 08/04/2021




IN RE: APPLE INC.                                                3



willing to travel from California to Texas to testify,
Appx21. The district court further found that judicial-
economy considerations weighed against transfer because
of co-pending lawsuits concerning the same patents in the
same judicial division, Appx22–24, and that there were
connections between the Western District of Texas and
events that gave rise to this suit, Appx27. To be sure, the
district court’s analysis was not free of error. Among other
things, it improperly diminished the importance of the con-
venience of witnesses merely because they were employees
of the parties. Even under these circumstances, we cannot
say that Apple has shown entitlement to this extraordinary
relief.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                   FOR THE COURT

         August 04, 2021           /s/ Peter R. Marksteiner
             Date                  Peter R. Marksteiner
                                   Clerk of Court
s28